DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 118-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-19 and 28-30 of U.S. Patent No. 8,374,245. Although the claims at issue are not identical, they are not patentably distinct from each other the claim limitations  of the two claim sets are identical and differ only that the pre-amble of the claims of the instant invention recites a computer system device implementing a method instead of the encoding and decoding methods of the claims of the ‘245 application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 135-137 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims relates to a memory or storage device storing a encoded data generated by a particular encoding method. The claim does not indicate that the memory or storage device store instructions for causing a processor to perform specific functions, but rather relate only to encoded data stored on the memory or storage device. Since the encoded data is not claimed as causing a general purpose computer to function as a specific machine the claims relate only to non-functional descriptive material, e.g. a video stored on a hard drive. Such non-functional descriptive material is an considered to be an abstract idea (See MPEP 2111.05). Abstract ideas are 

Allowable Subject Matter
Subject to the rejection for double patenting above Claims 1187-134 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 118 and 129 require making or receiving spatial/temporal decision regarding the prediction of a direct mode macroblock that indicates use of the spatial prediction method. Predicting the macroblock from surrounding macroblocks of the 13-picture including selecting a reference frame to use for the macroblock. The claims further require selecting the minimum reference frame in the reference picture indices of the surrounding macroblocks of the B-picture.
The closest art is Pansupone (6,647,061) in view of  "Proposal of Minor Changes to Multi-frame Buffering Syntax for Improving Coding Efficiency of B-pictures," (Kondo) in further view of “Joint Video Team (JVT) of ISO/IEC MPEG and ITU-T VCEG, "Working Draft Number 2, Revision 2” (WD-2) (WD-2) which discloses encoding macroblocks in a direct mode using spatial prediction from a lower layer picture and also transcoding an MPEG-2 B frame intra block to a direct mode macroblock decodable by an MPEG-4 decoder using a spatial prediction method, based on surrounding macroblocks and selecting the reference frame of the median motion vector of the surrounding macroblocks. WD-2 further discloses use of multiple reference frames (WD-2 section 4.3.3 note multiple reference frames may be used within a slice). However, neither Pansupone, Kondo nor WD-disclose selecting the minimum reference frame from reference indices of surrounding blocks of the B-picture as a reference for a spatially predicted direct mode macroblock.

Claims 119-128 and 130-134 depend from allowable claims 118, 127 and 135 and are allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423